Case: 15-41494      Document: 00513669463         Page: 1    Date Filed: 09/08/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 15-41494                               FILED
                                  Summary Calendar                      September 8, 2016
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

PAUL FRANCIS GRIMM,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 3:14-CR-10-1


Before DAVIS, BENAVIDES, and OWEN, Circuit Judges.
PER CURIAM: *
       Paul Francis Grimm was convicted of one count of transporting a minor
in interstate commerce with the intent to engage in criminal sexual activity,
and he received an above guidelines sentence of 183 months in prison and a
ten-year term of supervised release. Now, Grimm argues that his sentence is
substantively unreasonable because the district court erred when balancing




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41494    Document: 00513669463     Page: 2   Date Filed: 09/08/2016


                                 No. 15-41494

the relevant sentencing factors by giving too much weight to the need for the
sentence imposed to provide deterrence and rejecting his assertions of remorse.
      Because Grimm did not object to his sentence, his arguments are
reviewed for plain error only. See United States v. Mondragon-Santiago, 564
F.3d 357, 361 (5th Cir. 2009). To establish reversible plain error, an appellant
must show a forfeited error that is clear or obvious and that affects his
substantial rights. Puckett v. United States, 556 U.S. 129, 135 (2009). This
showing has not been made.
      If the district court has imposed a sentence that deviates from the
guidelines range, reasonableness review requires that this court evaluate
whether the sentence “unreasonably fails to reflect the statutory sentencing
factors” set forth in 18 U.S.C. § 3553(a). United States v. Smith, 440 F.3d 704,
708 (5th Cir. 2006). “A non-Guideline sentence unreasonably fails to reflect
the statutory sentencing factors where it (1) does not account for a factor that
should have received significant weight, (2) gives significant weight to an
irrelevant or improper factor, or (3) represents a clear error of judgment in
balancing the sentencing factors.” Smith, 440 F.3d at 708.
      The district court’s extensive remarks show that it gave due
consideration to the § 3553(a) factors and committed no error when balancing
them. See Smith, 440 F.3d at 708. Grimm’s challenge to the district court’s
credibility finding vis-à-vis his attestations of remorse is unavailing.     See
United States v. Goncalves, 613 F.3d 601, 609 (5th Cir. 2010).
      AFFIRMED.




                                       2